Order, Supreme Court, Bronx County (George Salerno, J.), entered July 31, 2003, which, inter alia, referred defendant’s motion to dismiss the action for disobedience of a disclosure order to another justice and directed additional disclosure, unanimously modified, on the law and the facts, to vacate the referral, grant the motion to dismiss, unless plaintiffs’ attorney pays defendant’s attorney $1,000 within 20 days of service of a copy of this order with notice of entry, in which event the motion will be deemed denied, and direct that depositions of the parties shall commence within 30 days of service of a copy of this order with notice of entry, and otherwise affirmed, without costs.
We conditionally dismiss the action as above indicated because of plaintiffs’ attorney’s unexplained failure to appear for depositions scheduled by court order for December 10, 2002. Such fail*178ure is not explained by plaintiffs’ attorney’s efforts after December 10 to reschedule the depositions without court order. Concur—Tom, J.E, Andrias, Sullivan and Lerner, JJ.